DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filling on 10/14/2020/2020.  Claims 1 and 11 have been amended.  Claim 7 has been cancelled.  No claims have been newly added.  Accordingly, claims 1-6 and 8-20 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “navigation module”, “controller”, and “communication interface” in claims 1-6 and 8-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “module”, and “interface” linked by the transition phrases “navigation”, and “communication”, respectively.  In the case of “controller”, it is a generic placeholder that is not linked by a transition phrase.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-6 and 8-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
1)  For the navigation module-- ¶59 “any suitable combination of motors, electric motors, stepper motors, and the like configured to drive and/or steer the wheels 212, and the like, of the apparatus 103”, Figure 3, 
2)  For the controller-- ¶35 “any suitable combination of central processing units (CPUs) and graphics processing units (GPUs) and/or any suitable combination of field-programmable gate arrays (FPGAs) and/or application-specific integrated circuits (ASICs) configured to implement the specific functionality of the server 101”,
3)  For the communication interface— ¶36 “includes any suitable hardware (e.g. transmitters, receivers, network interface controllers and the like)”.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C 103 as being unpatentable over Medina et al. (US 2016/0114488 A1, hereinafter “Medina”), in view of Lenser et al. (US 2008/0027591 A1, hereinafter “Lenser”), and in further view of Saboo et al. (US 2016/0129592 A1, included on form PTO-892 dated 11/07/2019, hereinafter “Saboo”).

With respect to claim 1, Medina discloses a mobile automation apparatus comprising: a mast extending in an upward direction (See ¶25 “the customer service robot 1 may include a structure 21 such as a frame which connects the mobile platform 11 to the robot head 23.”  See also Figure 1.); a navigation module configured to move the mobile automation apparatus in an environment (See ¶26 “The locomotion platform 11 allows the robot 1 to move.  The locomotion platform 11 may have, for example, two or more wheels and casters 30, allowing the robot to move in any direction.”  See also Figure 1.); a structured light camera positioned on the mast (See ¶28 “The 3D sensors 12, 15, 17 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners, ….”  See also Figure 1.), the structured light camera configured to detect at least a top of a shopping cart in a region adjacent to the mobile automation apparatus (See ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”); one or more ultrasound arrays on the mast, each of the one or more ultrasound arrays configured to detect an object at least in the region (See ¶28 “The 3D sensors 12, 15, 17 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, … structured light scanners, …, ultrasound… or any other sensing or scanning devices for detecting 2D or 3D static and/or dynamic movements.”); and a controller configured to implement an obstacle avoidance protocol (See ¶53 “To prevent collisions between the robot 1 and the moving obstacle 166, the robot 1 may create a second or active path 170 which navigates around the obstacle 166 in a manner which is depending on the movement of the obstacle 166.”).  
Medina does not expressly disclose wherein the obstacle avoidance protocol is implemented when (a) the one or more ultrasound arrays detect the object and the structured light camera simultaneously does not detect the object in a same cell of an occupancy grid in a vicinity of the mobile automation apparatus.  However, Lenser, in the same field of invention, teaches this limitation in the same field of invention (See ¶237 “In an embodiment of the invention, a sonar sensor is utilized for detecting obstacles such as glass and/or narrow metal wires, which are not readily detected by other sensory devices.  A combination of a range finder, Stereo vision, and Sonar, for example, may provide the capability to detect virtually all of the obstacles a remote vehicle 10 might encounter in an urban environment” and also ¶136 “The 3D point information can then be projected onto a 2D grid where statistics are kept on all the points that “hit” each 2D grid cell.  An algorithm keeps track of the minimum and maximum height of all points that hit a cell, and also counts the number of points that hit a cell.”  In short, the system of Lenser comprises numerous types of sensors.  If one sensor records a “hit” for a cell while none of the others do not record a “hit”, then the system will still implement its obstacle avoidance protocol.).
Regarding an obstacle being detected by an ultrasound array and not detected by a structured light camera in a same cell of an occupancy grid in a vicinity of a mobile automation apparatus, the claims fail to specify the size of cells within an occupancy grid.  It is noted that the claims must be given their broadest reasonable interpretation in light of the specification, per MPEP 2111.  The specification merely provides an example of a cell size of an occupancy grid “(e.g. with cells of about 5cm x 5cm)”, but there are no limitations in the independent claims that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lenser into the invention of Medina such that that an ultrasound (sonar) sensor may be relied upon in certain situations rather than a light-based sensor.  It is typical for an autonomous device to have multiple sensors of different types, as this allows the device to use observations from one sensor instead of from another in the interest of accuracy and fidelity.
In this instance, the device may sense a metallic shopping cart with its ultrasound arrays with more reliability and with less error than it does with light-based sensors, such as a cameras or LIDAR sensors.  When the device encounters an object that it detects with multiple sensors, it is obvious for the device to prioritize the sensor data that it determines is the most accurate and reliable.  With this configuration of ultrasound sensors and light-based sensors, the device could reliably sense items such as shopping carts to safely navigate a typical retail environment.
Medina does not expressly disclose a controller configured to implement an obstacle avoidance protocol when: (b) the object is within a threshold distance from the mobile automation apparatus.  Saboo, in the same field of invention, discloses this limitation (See ¶108 “In such examples, robotic devices whose current and/or predicted future trajectories bring them within a predetermined threshold distance from the obstacle may be prioritized higher to receive the published update to the map, since it may be desirable for such robotic devices to adjust their movement accordingly to avoid or remove the obstacle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Medina with those of Saboo in order Saboo to the robotic device of Medina to arrive at a robotic device that can efficiently avoid obstacles as it navigates through an environment.

With respect to claim 2, modified Medina discloses the mobile automation apparatus of claim 1, wherein the object includes a reflective surface (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are typically made of reflective metal.

With respect to claim 3, modified Medina discloses the mobile automation apparatus of claim 2, wherein the surface is discontinuous (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  


With respect to claim 4, modified Medina discloses the mobile automation apparatus of claim 3, wherein the surface is a mesh surface of the shopping cart (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are composed of a discontinuous, mesh surface made of thin metal wires.

With respect to claim 5, modified Medina discloses the mobile automation apparatus of claim 1, further comprising a base, the mast extending in the upward direction from the base (See ¶25 “the customer service robot 1 may include a structure 21 such as a frame which connects the mobile platform 11 to the robot head 23.”  See also Figure 1.); and one or more of a depth sensing device and a LIDAR device located at the base, and configured to sense depth at an ankle height (See ¶28, “The robot includes a locomotion platform, an upper sensor for detecting objects within an upper field of view of the robot, a lower sensor for detecting objects within a lower field of view of the robot….In one embodiment, … the lower sensors are Hokuyo Lidar devices”).

With respect to claim 6, modified Medina discloses the mobile automation apparatus of claim 1, wherein the apparatus further comprises one or more second structured light cameras (See ¶28 “The robot 1 may further include a panorama 3D sensor 17, which enables the robot 1 to detect objects located at any angle to the robot 1. The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D Video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners”).

With respect to claim 8, modified Medina discloses the mobile automation apparatus of claim 1, wherein the navigation module is configured to move the mobile automation apparatus in the environment in a forward direction, and the structured light camera is further configured to detect at least the top of the shopping cart in the region in the forward direction (See ¶ 26 “The locomotion platform 11 may have, for example, two or more wheels and casters 30, allowing the robot to move in any direction”, ¶28 “upper 3D sensor 15 allows the robot 1 to perceive people and objects in front of the robot 1”, and Fig. 4).

With respect to claim 9, modified Medina discloses the mobile automation apparatus of claim 1, further comprising a communication interface (See ¶37 “wireless communication device 13 of the robot”)  configured to transmit a notification of an alteration of a navigation of the mobile automation apparatus (See ¶33 “robot location detector” and ¶50 “When the robot 1 is nearby the target location, and there is an obstacle blocking its route, rather than re-routing to a very long path around the retail space, the robot will inform the customer, operator, or other individual that the item is up ahead”) to a mobile device (¶43 “A facility manager or agent 81 may install and use the software 131 on computers and mobile devices, such as smartphones and tablets, at the facility”).   

With respect to claim 10, modified Medina discloses the mobile automation apparatus of claim 9, wherein the notification includes a location of the mobile automation apparatus (See ¶33 “robot location detector” and ¶50 “When the robot 1 is nearby the target location, and there is an obstacle blocking its route, rather than re-routing to a very long path around the retail space, the robot will inform the customer, operator, or other individual that the item is up ahead”). 
 
With respect to claim 11, all the limitations have been analyzed in view of claims 1 and 7, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 1 and 7; therefore, claim 11 is rejected over the same rationale as claims 1 and 7.  

With respect to claim 12, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 12 is rejected over the same rationale as claim 2.  

With respect to claim 13, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 13 is rejected over the same rationale as claim 3.  

Medina discloses the method of claim 13, wherein the surface is a mesh surface (See ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are typically composed of a discontinuous, mesh surface made of thin metal wires.

With respect to claim 15, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 15 is rejected over the same rationale as claim 4.  

With respect to claim 16, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 16 is rejected over the same rationale as claim 9.  

With respect to claim 17, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 17 is rejected over the same rationale as claim 10.  

With respect to claim 18, all the limitations have been analyzed in view of claim 11, and it has been determined that claim 18 does not teach or define any new limitations beyond those 

With respect to claim 19, all the limitations have been analyzed in view of claim 12, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 12; therefore, claim 19 is rejected over the same rationale as claim 12.  

With respect to claim 20, all the limitations have been analyzed in view of claim 15, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 15; therefore, claim 20 is rejected over the same rationale as claim 15.  

Response to Arguments
The objection to claim 11 detailed in the final rejection dated 05/14/2020 has been withdrawn in light of the amendments.
Applicant’s arguments filed on 10/14/2020 (pages 6-7 of the Remarks) have been carefully considered, but they are not persuasive for at least the following reasons.
On page 6 of the Remarks, the Applicant states that neither Medina nor Lenser fails to expressly disclose a controller configured to implement an obstacle avoidance protocol when an object is within a threshold distance from a mobile automation apparatus.  The Examiner agrees that these references do not expressly disclose this limitation, though the Examiner notes that this is a well-known taught by many disclosures in the autonomous navigation arts.  Saboo teaches an 

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669